                                                                                           JS6
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
     Case No.      5:20-CV-02153-RGK-KK                                     Date    October 20, 2020
     Title         ROSANA SAUCEDA v. FORD MOTOR CO., et al




 Present: The                 R. GARY KLAUSNER, U.S. DISTRICT JUDGE
 Honorable
   Joseph Remigio (Not Present)                         Not Reported                             N/A
             Deputy Clerk                        Court Reporter / Recorder                   Tape No.
             Attorneys Present for Plaintiff:                      Attorneys Present for Defendants:
                      Not Present                                            Not Present
 Proceedings:              (IN CHAMBERS) Order Re: Order Remanding Action to State Court

       On July 28, 2020, Rosana Sauceda (“Plaintiff”) filed a Complaint against Ford Motor Company
(“Defendant”) alleging violations of the Song-Beverly Warranty Act.

      On October 15, 2020, Defendant removed the action to federal court alleging jurisdiction on the
grounds of diversity of citizenship. Upon review of Defendant’s Notice of Removal, the Court hereby
remands the action for lack of subject matter jurisdiction.

         Pursuant to 28 U.S.C. § 1332, district courts shall have original jurisdiction over any civil action
in which the parties are citizens of different states and the action involved an amount in controversy that
exceeds $75,000. After a plaintiff files a case in state court, the defendant attempting to remove the case
to federal court bears the burden of proving the amount in controversy requirement has been met.
Lowdermilk v. United States Bank Nat’l Ass’n, 479 F.3d 994, 998 (9th Cir. 2007). If the complaint does
not allege that the amount in controversy has been met, the removing defendant must plausibly allege in
its notice of removal that the amount in controversy exceeds the jurisdictional threshold. Dart Cherokee
Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 553-54(2014). Whether or not the plaintiff
challenges these allegations, a court may still insist that the jurisdictional requirement has been
established by a preponderance of the evidence. Gaus v. Miles, Inc., 980 F.2d 564, 566–67 (9th Cir.
1992).

         In her complaint, Plaintiff seeks damages, including compensatory damages, restitution,
statutory remedies, as well as attorneys’ fees and costs under the Song-Beverly Warranty Act. In support
of its removal, Defendant calculates that based on the vehicle price of $38,962.50, and $77,925 in civil
(i.e, two times actual damages), the amount in controversy is already $116,887.50, not including
attorneys’ fees.




   CV-90 (06/04)                         CIVIL MINUTES - GENERAL                                 Page 1 of 2
                                                                                          JS6
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
     Case No.      5:20-CV-02153-RGK-KK                                    Date     October 20, 2020
     Title         ROSANA SAUCEDA v. FORD MOTOR CO., et al

        However, while the Song-Beverly Warranty Act allows a plaintiff to recover the full purchase
price of the car, this amount must be reduced to account for any use by plaintiff prior to the first repair
of the vehicle. See Tokmakova v. Volkswagen Group of America, Inc., 2012 WL 12952629, at * 2–3.
Here, there is there no indication as to how many miles Plaintiff drove the car prior to the first repair.
Without such facts, the Court is left with considerable doubt as to the amount in controversy. Accord
Tokmakova, 2012 WL 12952629, at *3. Further, a plaintiff’s recovery is limited to the actual payment
amount to the seller. See Brady v. Mercedes-Benz USA, Inc., 243 F. Supp. 2d 1004, 1008 (N.D. Cal.
2002). Again, there are no facts indicating how many payments have already been made on the
installment contract.

        As Defendant points out, Plaintiff would be entitled to civil penalties and attorneys’ fees if the
action succeeds. As to attorneys’ fees, however, the Court finds that Defendant has not carried its
burden of showing by a preponderance of the evidence the amount of future attorneys’ fees. At best,
Defendant has provided only speculation. As to civil penalties, Defendant has not offered any evidence
to support such an award. Moreover, given the deficiencies of Defendant’s calculations with respect to
actual damages, civil penalties, which are based on actual damages, are similarly deficient.

       Accordingly, the Court finds that Defendant has neither plausibly alleged that the amount in
controversy meets the jurisdictional requirement, nor satisfied its burden of showing such requirement
by a preponderance of the evidence.

       In light of the foregoing, the action is hereby remanded to state court for all further proceedings.

       IT IS SO ORDERED.

cc: Superior Court State of CA County of Riverside, PSC2003393

                                                                                                :

                                                         Initials of Preparer                   jre




   CV-90 (06/04)                        CIVIL MINUTES - GENERAL                                  Page 2 of 2
